DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application. Claims 1-2, 5, 8, 13-15, and 17-19 have been amended.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization of the Examiner’s Amendment was given during an interview with Gail C. Gotfried (Reg. No. 58,333) on 1/25/2022.
The following amendment is applied to 01/18/2022 claims:
Claim 1 last line “difference between the first color and a third color” changed to “difference between the second color and a third color”;
Claim 13 (page 5) last line “difference between the first color and a third color” changed to “difference between the second color and a third color”;
Claim 17 last line “difference between the first color and a third color” changed to “difference between the second color and a third color”.

Allowable Subject Matter
Claims 1-20 are allowed.

The current application is directed to a method, a system and a medium for image processing. As per independent claims 1, 13 and 17, prior art taken alone or in combination with fails to disclose or teach the limitations recited. 
The closest prior art includes Nishi et al. (US Publication 2004/0119995 A1), Watanabe (US Publication 2015/0281476 A1), Zhang (US Publication 2006/0230414 A1), Ahn et al. (US Publication 2011/0063468 A1), Boregowda et al. (US Publication 2006/0204082 A1), Patton et al. (US Publication 2005/0117798 A1), Griggs (US Publication 2002/0029384 A1), and Ohkubo et al. (US Patent 7,702,149 B2), as applied in previous OAs. Prior art taken alone or in combination with fails to disclose or teach the limitations recited in independent claims 1, 13 and 17.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664